Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 1 of 7         PageID #: 1255




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  RONALD VIERNES, and all others )              1:19-CV-00316-JMS-KJM
  similarly situated,            )
                                 )
                Plaintiff,       )              SECOND AMENDED RULE 16
                                 )              SCHEDULING ORDER
        vs.                      )
                                 )
  DNF ASSOCIATES, LLC,           )
                                 )
                Defendant.       )
  _____________________________ )

            SECOND AMENDED RULE 16 SCHEDULING ORDER

        Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held

  on , before the Honorable Kenneth J. Mansfield, United States Magistrate Judge.

  Appearing at the conference were .

        Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

  conference order:

  TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

  1.    JURY trial in this matter will commence before the Honorable J. Michael

  Seabright, Chief United States District Judge on May 18, 2021, at 9:00 a.m.

  2.    A final pretrial conference shall be held on April 6, 2021, at 9:45 a.m. before

  the Honorable Kenneth J. Mansfield, United States Magistrate Judge via telephone.

  3.    (RESERVED)
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 2 of 7           PageID #: 1256




  4.    Pursuant to LR 16.6, each party herein shall serve and file a separate final

  pretrial statement by March 30, 2021.

  MOTIONS:

  5.    All motions to join additional parties or to amend the pleadings shall be filed

  by CLOSED.

  6.    Other non-dispositive motions, except for motions in limine and discovery

  motions, shall be filed by CLOSED.

  7.    Dispositive motions shall be filed by CLOSED.

  8.    Motions in limine shall be filed by April 27, 2021.

  Any opposition memorandum to a motion in limine shall be filed by May 4, 2021.

  9.    Motions seeking an award of attorneys' fees and related nontaxable expenses

  pursuant to Fed. R. Civ. P. 54(d)(2) shall be filed pursuant to LR54.2.

        DISCOVERY:

  10.   Unless and until otherwise ordered by the Court, the parties shall follow the

  discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f)

  11.   Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other

  party the identity and written report of any person who may be used at trial to present

  expert evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

  disclosures pursuant to this paragraph shall be according to the following schedule:

                                            2
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 3 of 7         PageID #: 1257




        a.     Plaintiff shall comply by CLOSED.

        b.     Defendant shall comply by CLOSED.

  Disclosure of the identity and written report of any person who may be called solely

  to contradict or rebut the evidence of a witness identified by another party pursuant

  to subparagraphs a and b hereinabove shall occur within thirty (30) days after the

  disclosure by the other party.

  12.   Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

  shall be October 27, 2020. Unless otherwise permitted by the Court, all discovery

  pursuant to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be

  completed by the discovery deadline. Unless otherwise permitted by the Court, all

  discovery motions and conferences made or requested pursuant to Federal Rules of

  Civil Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be heard

  no later than thirty (30) days prior to the discovery deadline.

  SETTLEMENT:

  13.   A settlement conference shall be held on February 17, 2021, at 10:00 a.m.

  before the Honorable Kenneth J. Mansfield, United States Magistrate Judge via Video

  Tele-Conference (VTC).

  14.   Each party shall email to mansfield_orders@hid.uscourts.gov their confidential

  settlement conference statement by February 10, 2021. The parties are directed to LR

  16.5(b) for the requirements of the confidential settlement conference statement.

                                             3
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 4 of 7           PageID #: 1258




  15.   The parties shall exchange written settlement offers and meet and confer to

  discuss settlement before the date on which settlement conference statements are due.

  TRIAL SUBMISSIONS:

        JURY ISSUES:

  16.   The parties shall prepare in writing and submit to the Court any special voir

  dire inquiries they wish the judge to ask the jury panel.

  17.   The parties shall confer in advance of trial for the purpose of preparing an

  agreed upon special verdict form, if a special verdict form is to be requested. The

  agreed upon special verdict form shall be submitted to the Court. In the event of

  disagreement, the parties shall submit all proposed special verdict forms to the Court.

  18.   The parties shall confer in advance of trial for the purpose of preparing an

  agreed upon concise statement of the case that may be read by the trial judge to the

  jury during voir dire. The agreed upon concise statement of the case shall be

  submitted to the Court. In the event of disagreement, the parties shall submit all

  proposed concise statements of the case to the Court.

  19.   Jury instructions shall be prepared in accordance with LR 51.1 and submitted

  to the Court.

  20.   All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall be

  made by May 4, 2021.

                                            4
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 5 of 7                PageID #: 1259




           WITNESSES:

  21.      By April 27, 2021, each party shall serve and file a final comprehensive witness

  list indicating the identity of each witness that the party will call at trial and describing

  concisely the substance of the testimony to be given and the estimated time required

  for the testimony of the witness on direct examination.

  22.      The parties shall make arrangements to schedule the attendance of witnesses at

  trial so that the case can proceed with all due expedition and without any unnecessary

  delay.

  23.         The party presenting evidence at trial shall give notice to the other party the

  day before of the names of the witnesses who will be called to testify the next day and

  the order in which the witnesses will be called.

           EXHIBITS:

  24.      By April 20, 2021, the parties shall premark for identification all exhibits and

  shall exchange or, when appropriate, make available for inspection all exhibits to be

  offered, other than for impeachment or rebuttal, and all demonstrative aids to be used

  at trial.

  25.      The parties shall meet and confer regarding possible stipulations to the

  authenticity and admissibility of proposed exhibits by April 27, 2021.




                                                 5
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 6 of 7          PageID #: 1260




  26.   By May 4, 2021 the parties shall file any objections to the admissibility of

  exhibits. Copies of any exhibits to which objections are made shall be attached to the

  objections.

  27.   The original set of exhibits and two copies (all in binders) and a list of all

  exhibits shall be submitted to the Court the Thursday before trial.

        DEPOSITIONS:

  28a. By April 27, 2021, the parties shall serve and file statements designating

  excerpts from depositions (specifying the witness and page and line referred to) to be

  used at trial other than for impeachment or rebuttal.

   b.   Statements counter-designating other portions of depositions or any objections

  to the use of depositions shall be served and filed by May 4, 2021.

  //

  //

  //

  //

  //

  //

  //

  //


                                            6
Case 1:19-cv-00316-JMS-KJM Document 88 Filed 10/09/20 Page 7 of 7                 PageID #: 1261




         TRIAL BRIEFS:

  29.    By May 4, 2021, each party shall serve and file a trial brief on all significant

  disputed issues of law, including foreseeable procedural and evidentiary issues, setting

  forth briefly the party's position and the supporting arguments and authorities.

  30.    (RESERVED)

  OTHER MATTERS: None

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, October 9, 2020.




  Ronald Viernes, and all others similarly situated vs. DNF Associates, LLC; 1:19-CV-00316-
  JMS-KJM; Second Amended Rule 16 Scheduling Order


                                                7
